DETAILED ACTION

Remarks
Claim 22 depends from canceled claim 21 (see NOA mailed on12/16/2021).  The dependency of claim 22 has been changed by examiner’s amendment (see below).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment of 11/10/2021 places the Application in condition for allowance.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancelled claim 21. 
In claim 22, at line 1, replaced “21” with “17”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Rybtchinski et al., U.S. Publication No. 2020/0140439, teaches using a compound in perovskite solar cells (see paragraph 1), and thus in conjunction with a photosensitive perovskite.
Rybtchinski teaches a compound having the structure: 

    PNG
    media_image1.png
    176
    163
    media_image1.png
    Greyscale

	Rybtchinski further teaches that X and Y are respectively NR3 and NR4, respectively (see paragraphs 14 and 15), thereby providing the structure according to formula (c) as provided. Additionally, Rybtchinski teaches that R3 and R4 may be a C3-C8 cycloalkyl (see paragraph 17) that may be substituted.  Rybtchinski further identifies suitable substituents for the R3 and R4 groups as SH and COOH (see paragraph 148). R8 and R7 may be halogens, and R1 and R2 may be H. Therefore, absent a showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to provide R3 and R4 as six membered rings substituted with two SH groups and a COOH group as claimed, in order to tailor the material properties.  The examiner further notes that the present specification provides no results for the perylene diimide compound cited.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GOLAM MOWLA/Primary Examiner, Art Unit 1721